DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 16/630,107 filed on January 10, 2020. Claim 21 has been cancelled and claims 1, 13 and 22-23 have been amended. Accordingly, claims 1-20 and 22-23 are subject to examination.

Information Disclosure Statement (IDS)
3.	The IDSs submitted on 01/10/20, 05/11/20, 07/09/20, 10/28/20 and 01/20/21 have been entered and considered by the Examiner. 

Claim Objections
4.	Claim 1 is objected to because of the following informalities “the system” (lines 5-13) should be replaced with “the adjustable digital predistortion system”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-20 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 1 recites “determining a plurality of system characteristics, including determining one or more of” (lines 3-4). When said “one” is considered, said “plurality” renders claim 1 and its dependent claims indefinite.
Claim 13 recites “digital predistorter” (line 3) “digital predistorter” (line 4). It is unclear whether said “digital predistorter” (line 4) different or same as said “digital predistorter” (line 3). Hence, renders claim 13 and its dependent claims indefinite.
Claim 14 recites the limitation “the plurality” (line 2). There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites “coefficient controlling predistortion”. It is unclear whether said “coefficient controlling predistortion” different or same as “coefficient controlling predistortion” as recited in claim 16.
Claim 23 recites the limitation “the operations”. There is insufficient antecedent basis for this limitation in the claim.
	  
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 3-5, 7, 9, 12-13, 15-16, 19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brobston (US 2008/0049868 A1) and in view of Mauer (US 9,337,782 B1).

Regarding claims 1 (method), 13 (system) & 22-23 (medium) , Brobston teaches a method, system and non-transitory medium for monitoring performance of a transmitter in a radio with an adjustable digital predistortion system (Figures 3A-3B, 300; also, note that Crest Factor Reduction Block (370) and Digital Adaptive Predistortion Block (360) are connected to each other), the method comprising: determining a plurality of system characteristics, including determining one or more of: data characterizing an input/output characteristic of a digital predistorter of the system; data characterizing a performance of a crest factor reduction process of the system (Figure 5, Step 410 “Apply Crest Factor Reduction to Transmit Signal”); data characterizing a quality of a plurality of parameters associated with the digital predistorter; data characterizing an average time delay associated with the system; data characterizing an average gain associated with the system; and data characterizing a phase associated with the system; comparing one or more of the plurality of system characteristics to respective one or more reference values (Figure 5, Step 445 “Compare Processed Signal to Transmit Signal”) to detect anomalous behavior of respective units of the adjustable digital predistortion system (Figure 5, Step 450 “Processed Signal = Transmit Signal?”); and controlling the adjustable digital predistortion system based on a result of the comparing (Figure 5, Step 455 “Adjust Predistortion Characteristics Based on Comparison”). Although Brobston teaches a characteristic (CFR), Brobston does not explicitly disclose plurality characteristics (CFR, EVM). In a related field of endeavor, Mauer discloses plurality characteristics (Figure 2, Blocks 104 “CFR Circuitry” & 124 “Signal Conditioning Circuitry”; also, note that CFR Circuitry (104), Digital Predistortion Circuitry (106) and Signal Conditioning Circuitry (124) are connected to each other). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Brobston’s system to include plurality Column 1, Lines 38-41.

Regarding claim 3, the combination of Brobston and Mauer teaches the method of claim 1. In addition, Brobston discloses wherein controlling the adjustable digital predistortion system comprises: generating one or more diagnostic alerts based on the result of the comparing (Figure 5, Step 455 “Adjust Predistortion Characteristics Based on Comparison”).

Regarding claims 4 & 15, Brobston further discloses wherein determining the data characterizing the performance of the crest factor reduction process comprises: determining one or more of: peak-to-average power ratio (PAPR) value computed as a squared value of a peak amplitude of a signal segment divided by a squared RMS value of the signal segment, or a number of peaks in the signal segment not processed through the crest factor reduction process (Figures 3A-3B, 370 “Crest Factor Reduction Block” & Paragraph 45: the peak power of the waveform relative to the average power).

Regarding claims 5 & 16, the combination of Brobston and Mauer teaches the method of claim 1 and the system of claim 13. In addition, Mauer discloses wherein determining the data characterizing the input/output characteristic of the digital predistorter of the system comprises: deriving one or more error vector magnitude (EVM) values based on one or more of: an input signal to the digital predistorter, an output signal to the digital predistorter, or coefficients controlling predistortion behavior of the digital predistorter (Figure 2, Block 134 “EVM Calculation Circuitry”).

Regarding claim 7, Mauer further discloses wherein deriving the one or more EVM values comprises: deriving the one or more EVM values representative of one or more comparisons of a measured output signal of the digital predistorter to an expected signal of the digital predistorter based on derived DPD coefficients for the digital predistorter (Figure 2, Block 134 “EVM Calculation Circuitry” under Block 124 “Signal Conditioning Circuitry”).  

Regarding claims 9 & 19, Mauer also discloses15 wherein controlling the adjustable digital predistortion system based on the result of the comparing comprises: adjusting the coefficients controlling the predistortion behavior of the digital predistorter in response to one or more of: current DPD coefficients determined to be out-of-bound, or at least one of the one or more EVM values exceeding an EVM threshold (Figure 2, Block 134 “EVM Calculation Circuitry” under Block 124 “Signal Conditioning Circuitry”).

Regarding claim 12, Mauer also discloses wherein controlling the adjustable digital predistortion system based on the result of the comparing comprises: determining whether a subset of the plurality of system characteristics are within respective normal ranges; and performing one of: discarding signal samples directed to an adaptation module to adjust DPD coefficients controlling predistortion behavior of the digital predistorter upon a determination that at least part of the subset of the plurality of system characteristics corresponds to the signal samples is anomalous, providing the signal samples directed to the adaptation module when the subset of the plurality of system characteristics is determined to be within the normal ranges, -32-WO 2019/014422PCT/US2018/041773 disabling one or more modules of the adjustable digital predistortion system, or causing a restart Figure 2, Block 140 “Threshold Control Circuitry” under Block 124 “Signal Conditioning Circuitry”).  

9.	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brobston, in view of Mauer and in further view of Abe (US 2015/0372745 A1).

Regarding claims 2 & 14, although the combination of Brobston and Mauer teaches the method of claim 1 and the system of claim 13, the combination does not explicitly disclose wherein determining the plurality of the system characteristics for the adjustable digital predistortion system of the transmitter comprises: determining at least one of the plurality of the system characteristics based on at least one output of a respective at least one infinite impulse response (IIR) filter configured to determine the at least one of the plurality of the system characteristics. In a related field of endeavor, Abe discloses wherein determining the plurality of the system characteristics for the adjustable digital predistortion system of the transmitter comprises: determining at least one of the plurality of the system characteristics based on at least one output of a respective at least one infinite impulse response (IIR) filter configured to determine the at least one of the plurality of the system characteristics (Paragraph 144: CFR is performed by employing an adaptive IIR filter). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify combination’s system to include an IIR as in Abe. One of ordinary skill in the art would be motivated to do so to eliminate imperfections, Paragraph 127.

10.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brobston, in view of Mauer and in further view of Tao (US 2011/0044158 A1).

Regarding claims 8 & 18, although the combination of Brobston and Mauer teaches the method of claim 5 and the system of claim 16, the combination does not explicitly disclose wherein deriving the one or more EVM values comprises: computing an exponentially decaying average based on the derived one or more EVM values. In a related field of endeavor, Tao discloses wherein deriving the one or more EVM values comprises: computing an exponentially decaying average based on the derived one or more EVM values (Paragraphs 49 & 54: error vector & average powers decay with the delay exponentially). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify combination’s system to include an exponentially decaying average as in Tao. One of ordinary skill in the art would be motivated to do so to achieve a desire signal, Paragraph 55.

11.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brobston, in view of Mauer and in further view of Nammi (US 2016/0218891 A1).

Regarding claims 10 & 20, although the combination of Brobston and Mauer teaches the method of claim 1 and the system of claim 13, the combination does not explicitly disclose wherein controlling the adjustable digital predistortion system based on the result of the comparing comprises: configuring the adjustable digital predistortion system to bypass the digital predistorter in response to a determination that an average output power of the system Figure 8, Blocks 818 “DPD”, 826 “S”, Paragraph 56: bypassing DPD when selection block closes switch & Paragraph 63: the signal exceeds a power threshold). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify combination’s system to include bypassing DPD as in Nammi. One of ordinary skill in the art would be motivated to do so to save power, Paragraph 63.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633